Citation Nr: 1826171	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain (back disability) prior to May 30, 2016, and in excess of 20 percent from May 30, 2016.

2. Entitlement to a compensable initial evaluation for right knee strain with shin splints (right knee disability) prior to May 30, 2016.

3. Entitlement to an evaluation in excess of 10 percent from May 30, 2016, for right knee strain.  

4. Entitlement to an initial evaluation in excess of 10 percent for right knee instability.

5. Entitlement to an initial evaluation in excess of 20 percent for radiculopathy, left lower extremity.

6. Entitlement to an initial evaluation in excess of 20 percent for radiculopathy, right lower extremity.


REPRESENTATION

Appellant represented by:	Andre L. Batson, Attorney at Law


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection and assigned initial ratings for the back and right knee strain.  

Pursuant to the January 7, 2015 Board remand which included a request for reexamination of the Veteran to assess the service-connected low back and right knee disabilities at issue on appeal, a RO rating decision in July 2016 granted additional separate service connection for radiculopathy of the right lower extremity, and assigned a 20 percent initial rating effective from May 30, 2016, granted additional separate service connection for radiculopathy of the left lower extremity, and assigned a 20 percent initial rating effective from May 30, 2016, and granted additional separate service connection for right knee instability, and assigned a 10 percent initial rating, effective from May 30, 2016.  The Board, at that time, decided that these matters are part and parcel of the original appeal for higher initial ratings for service-connected lumbosacral strain and right knee strain with shin splints, and are thus before the Board for appellate consideration.

These issues currently on appeal have last been remanded by the Board in November 2017, to instruct the RO to issue the Veteran a supplement statement of the case.


FINDINGS OF FACT

1. Prior to May 30, 2016, the Veteran's back disability was manifested by forward flexion limited to 70 degrees, at worst, backward extension to 15 degrees; lateral flexion to 20 degrees bilaterally, and rotation to 20 degrees bilaterally, and muscle spasms not resulting in abnormal gait.

2. From May 30, 2016, the Veteran's back did not more nearly approximate favorable ankylosis of the entire thoracolumbar spine, and intervertebral disc syndrome (IVDS) is not demonstrated.

3. Prior to May 30, 2016, right knee disability under DC 5260 was manifested by painful motion; limitation of flexion and extension was no worse than 140 and 0 degrees, respectively.

4. From May 30, 2016, right knee disability under 5260 was manifested by painful motion; limitation of flexion and extension was no worse than 65 and 0 degrees, respectively.

5. From May 30, 2016, right knee instability under DC 5257 is no worse than slight lateral instability.

6. Right lower extremity radiculopathy has been manifested by no more than moderate, incomplete paralysis of the sciatic nerve. 

7. Left lower extremity radiculopathy has been manifested by no more than moderate, incomplete paralysis of the sciatic nerve. 



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for lumbosacral strain prior to May 30, 2016, and in excess of 20 percent from May 30, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2017).

2. Prior to May 30, 2016, the criteria for a 10 percent rating for right knee strain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).

3. From May 30, 2016, the criteria for a rating in excess of 10 percent for right knee strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).

4. From May 30, 3016, the criteria for a rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, DC 5257 (2017).

5. The criteria for a rating in excess of 20 for right lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).

6. The criteria for a rating in excess of 20 for left lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. General Rating Principles

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59.  The intent of the rating schedule is to recognize actually painful, unstable, or misaligned joints, due to healed injury, as productive of disability and entitled to at least the minimum compensable rating for the joint.  Id.

VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Nonetheless, a rating higher than the minimum compensable rating is not assignable under any DC (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Section 4.59 does not require objective evidence of painful motion.  The regulation does not speak to the type of evidence required when assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to "objective" evidence.  Petitti v. McDonald, 27 Vet. App. 415, 427 (2015).  If credible, lay testimony may suffice to the extent that the statements describe symptoms capable of lay observation.  27 Vet. App. 415, 427-28 (2015) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

II. Discussion

A. Back

Spinal conditions are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a.  The General Rating Formula provides for a 10 percent evaluation for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

According to the Formula for Rating IVDS, a 10 percent rating is warranted for incapacitating episodes having a total during of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6    weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  

(1) In excess of 10 percent for lumbosacral strain prior to May 30, 2016

The Veteran underwent a VA examination for his initial claim in March 2009.  The Veteran injured his back in a parachute jump in service.  He reported flare-ups with any strenuous activity; he had pain in the center of the lumbar area without radiation.  Range of motion studies showed forward flexion to 70 degrees; backward extension to 15 degrees; lateral flexion to 20 degrees bilaterally, and rotation to 20 degrees bilaterally.  All motion was with pain and these movements stopped when pain started.  There were no spasms, weakness, or tenderness.  Repetitive motion did not increase loss of range of motion.  Functional limitations were with standing and walking; there were no postural abnormalities or fixed deformities, and no atrophy or spasm.  He was diagnosed with lumbosacral strain.

The Veteran underwent another examination in connection with his claims (QTC Medical Services) in January 2012.  At the examination, he reported chronic steady, mild to moderate low back pain; no radiation.  He did not report flare-ups.  Forward flexion was to 90 degrees or greater; extension was 30 degrees or greater, bilateral lateral flexion was 30 degrees or greater, bilateral rotation was 30 degrees or greater.  All of these movements had no objective evidence of painful motion.  There was no change after repetitive testing.  While there was tenderness of the lumbar vertebrae and paraspinous muscles, he did not have guarding or muscle spasms of the back.  Other tests for muscle strength, reflexes, radiculopathy, neurological problems, or IVDS were all normal.  X-rays showed a normal lumbar spine.

VA treatment records show complaints of low back pain in 2009.  In 2011, he reported that he has low back pain when he walks long distances or sits for too long.  There was low back tenderness with mild spasms observed in October 2011.  In 2012 he requested the use of a back brace.  He has been using a heating pad and a TENS unit for pain relief.  Private treatment records from 2012 show that the Veteran complained of chronic lumbar pain.  Symptoms were pain, stiffness, and decreased range of motion without radiation (there were no measurements of range of motion reported).  Symptoms were exacerbated by standing and walking for long periods of time.  There were no other symptoms involving neurological issues or radiation.  

The Veteran underwent a back examination on May 30, 2016.  See Disability Benefits Questionnaire (DBQ).  He reported flare-ups of pain with walking, sitting, standing, and sleeping resulting in not being able to perform regular activity.  Range of motion testing showed forward flexion to 50 degrees, extension to 10 degrees, bilateral lateral flexion to 15 degrees, and bilateral rotation to 15 degrees.  Pain was noted on examination, but repetitive testing showed no change in range of motion.  The Veteran had localized tenderness, guarding or muscle spasms in the back, resulting in abnormal gait or spinal contour.  There was no ankylosis of the spine and no IVDS.  There was noted lower extremity radiculopathy (see section below).  
The Veteran's back impacted his ability to sit, stand, walk, bend, squat, and lift.  

The Veteran was scheduled for a VA examination for his knees and back in July 2017 by way of the April 2017 Board Remand, in order to obtain a new examination that comports with Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran did not show for his examination, thus any deficiencies with the 2016 DBQ cannot be corrected.  

The Board notes that when an examination is scheduled for a claim for increase, and the claimant does not show, the claim shall be denied.  38 C.F.R. § 3.655 (b).  While the Board recognizes that the regulations would otherwise direct it to deny the claims involving the back (and the knee as well), given the fact that the Board proceeded to remand the matter in November 2017, the Board is adjudicating the matter based on the evidence of record herein.  

On review, the preponderance of the evidence shows that the Veteran's back disability should be rated no higher than the current 10 percent evaluation prior to the May 30, 3016 examination.  In order to obtain the next higher rating of 20 percent, the Veteran would have needed to more nearly approximate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Prior to May 2016, the Veteran's forward flexion was, at worst, 70 degrees; he did not have muscle spasms or guarding.  Additionally, there is no evidence demonstrating that any increased rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 are warranted.  Upon repetitive testing, the Veteran's range of motion was not worse.  His complaints of pain and limitation on activities such as walking, sitting, standing, bending, squatting, and lifting, are already contemplated in his 20 percent rating.

(2) In excess of 20 percent from May 30, 2016

The Board has also considered whether a rating in excess of 20 percent from May 30, 2016, is warranted.  Based on the evidence of record, at no point did the Veteran exhibit favorable ankylosis of the entire spine nor does he more nearly approximate it.  He has retained movement, albeit with limitations, of his spine, which is demonstrated on the record.  As such, a rating in excess of 20 percent is not warranted from May 30, 2016 onward.

The Veteran is already in receipt of separate ratings for associated lower extremity radiculopathy, which is addressed below.




B. Right Knee

Upon VA examination in March 2009, the Veteran complained of pain in his knees.  Range of motion studies showed extension to 0 degrees and flexion to 140 degrees.  There was no effusion or instability nor was there ankylosis.  He had functional limitations with standing and walking; weight-bearing was good and gait was normal.  X-rays of the right knee were normal.

A January 2012 QTC examination showed a diagnosis of right knee mild degenerative joint disease (DJD) and chronic patellofemoral syndrome upon X-ray.  There was intermittent mild to moderate knee pain with occasional locking and collapse of the joint.  No flare-ups were reported then.  Right knee flexion was to 140 degrees without pain.  While right knee extension was indicated by a checked box to be 45 degrees or greater, the Board notes that this is a typographical error.  Post-repetitive testing showed extension to 0 degrees, so it is clear that the 45 degrees was checked in error, particularly since there was no additional loss in range of motion following repetitive testing.  There was no functional loss/impairment noted.  He had tenderness in the right knee, but otherwise, all other tests were normal.  There was no evidence of instability and no history of recurrent patellar subluxation.  There was no tibial and/or fibular impairment and no meniscus condition, a history of, or otherwise identified.

Finally, the Veteran underwent a knee examination on May 30, 2016.  See DBQ.  He reported flare-ups of painful movement and swelling.  Upon range of motion testing, the Veteran's flexion was to 65 degrees and 0 degrees with extension.  Pain was noted on the examination contributing to functional loss of standing, sitting, walking, lifting, stairs, bending, and squatting.  There was pain with weight-bearing and evidence of moderate medial and lateral tenderness of the joint.  The results were unchanged after repetitive testing.  There was no ankylosis and no reduction in muscle strength.  There was no history of recurrent subluxation or lateral instability.  There was noted joint instability, however.  Results for right knee anterior instability, posterior instability, medial and lateral instability all resulted in a value of "1+ (0-5 millimeters)."  The Veteran did not have a meniscus condition.  It was noted that the Veteran had "shin splints" in both of his knees but it did not affect the range of motion of the knee or the ankle; there were no symptoms from the "shin splints."  

(1) A compensable initial evaluation for right knee prior to May 30, 2016

On review, the Board finds that the Veteran is entitled to a 10 percent initial evaluation for his right knee strain prior to May 30, 2016.  

The Board notes that the RO, in April 2009, awarded service connection for the right knee strain and assigned a noncompensable evaluation under DC 5099-5019.  By way of the July 2016 decision, the RO assigned a separate 10 percent rating for right knee instability under DC 5257, but also happened to increase the award for right knee strain with shin splints to 10 percent, effective May 30, 2016.  The DC was then changed to 5257 from 5099-5019.  As the Veteran should not be awarded twice under DC 5257, the Board will adjust the DC to 5260 for the right knee strain for the reasons explained below.  The Board has considered the implications of the change in DC and recognizes that any change in a DC by VA must be explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Prior to May 30, 2016, the Veteran's right knee disability was rated under DC 5099-5019.  This hyphenated code contemplates an unlisted condition analogous to bursitis.  38 C.F.R. §§ 4.20, 4.27 (2017).  Notably, DC 5019 subscribes to the criteria underlying other musculoskeletal codes, specifically DC 5003 (arthritis) and DCs 5260 and 5261 (limitation of flexion and extension).  

DC 5003 requires that degenerative arthritis be rated on the basis of limitation of motion of the specific joint or joints involved.  DC 5003 further provides that, when the limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

Limitation of motion of the knee is rated under DC 5260 (limitation of flexion) and DC 5261 (limitation of extension).  Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, flexion limited to 60 degrees is rated zero percent.  The criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  The criterion for the next higher rating, 30 percent, is flexion limited to 15 degrees. 

Under Diagnostic Code 5261, extension limited to 5 degrees is rated zero percent.  The criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees.  The criterion for the next higher rating, 30 percent, is extension limited to 20 degrees.  A 40 percent rating is assigned with extension limited to 30 degrees.  The highest 50 percent rating is assigned with extension limited to 45 degrees.

Separate ratings also are permissible for limitation of flexion and limitation of extension of the same knee under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

On this record, the Veteran has not demonstrated flexion worse than 65 degrees.  See May 2016 DBQ.  Prior to that examination, flexion was normal (140 degrees) and extension was normal (0 degrees).  He reported intermittent mild to moderate knee pain at his January 2012 examination.  Given his reports of pain on motion, the Board finds that while the Veteran has not met the compensable values under DCs 5260 and 5261, he can get a 10 percent rating because the trigger for a minimum disability rating under 38 C.F.R. § 4.59 is an actually painful, unstable, or malaligned joint.  Petitti, 27 Vet. App. at 415.  

Otherwise, the record shows no evidence of impairment of the tibia/fibula, instability, a meniscus condition, ankylosis, or genu recurvatum prior to May 30, 2016.  As such, DCs 5262, 5257, 5258, 5259, 5256, and 5263 are not for application.  

The Board finds that a 10 percent rating for the right knee strain prior to May 30, 2016 is warranted under DC 5260 (limitation of flexion).  

(2) In excess of 10 percent from May 30, 2016

The Board has also considered the evidence from May 30, 2016, to include the examination on that date.  Again, at worse, flexion was to 65 degrees and extension to 0 degrees.  

A veteran experiencing an "actually" painful joint is entitled to at least the minimum compensable rating per joint under the appropriate DC involved.  Petitti, 27 Vet. App. at 424 (citing Mitchell v. Shinseki, U.S. Vet. App. No. 09-2169, Secretary's Response (Resp.) to April 6, 2011, Order at 1).  The current 10 percent rating already contemplates pain and other functional limitations.  

The Board has carefully considered the Veteran's statements regarding right knee pain and limitations.  However, "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell, 25 Vet. App. at 33, 43.  In other words, flare-ups and limitation of motion are already contemplated by the current 10 percent rating and any increase in rating beyond that 10 percent must be justified by measurable loss, which has not amounted to compensable measurable loss based on the evidence.  This is the maximum rating assignable under such circumstances.  Petitti, 27 Vet. App. at 426; Mitchell, 25 Vet. App. at 36.  

The Board has considered other potentially applicable DCs.  In this regard, the Board recognizes that there is evidence of impairment of the tibia or fibula during this period.  However, the Veteran's right knee disability has already been compensated under DC 5260.  Therefore, to assign an additional rating based on the same symptomatology of pain and functional impairment under DC 5262 would be tantamount to pyramiding.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (it is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Moreover, as the Veteran's flexion has not been found to be limited to more than 65 degrees at its most restrictive as documented in May 2016, the Veteran's right knee disability cannot be considered moderate to warrant a higher rating under this code.  

Otherwise, the record shows no evidence of a meniscus condition, ankylosis, or genu recurvatum prior to May 30, 2016.  As such, DCs 5258, 5259, 5256, and 5263 are not for application.

(3) In excess of 10 percent for right knee instability

Based on the findings of instability at the May 2016 DBQ, the Veteran was awarded a separate 10 percent rating for slight instability of the right knee.  The Board finds that this is the appropriate rating.  

Under DC 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The words "slight," "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

On review, the Veteran's right knee disability does not more nearly approximate moderate instability.  Upon joint stability testing at the May 2016 VA examination, the Veteran demonstrated "1+ (0-5 millimeters) of instability in the right knee joint (instability tests).  All other tests were essentially normal.  This was the first time, on the record, where the Veteran has demonstrated instability in the right knee.

The Board has considered the Veteran's lay statements regarding his knee symptoms.  At worst, the Veteran demonstrated slight instability based upon the findings of the May 2016 examination.  This is uncontroverted by the other lay and medical evidence of record.

A rating higher than 10 percent for right knee instability is not warranted.  

C. Bilateral Lower Extremity Radiculopathy

Although the Veteran has been awarded separate 20 percent ratings for the right and left lower extremity radiculopathy, as the evidence pertinent to both claims is essentially the same, the Board will consider them together.  He was awarded service connection because of the results in the May 30, 2016 examination report showing that the Veteran had radiculopathy of both lower extremities.  A review of the evidence shows no complaints or findings of radiculopathy prior to the May 30, 2016 examination; the Veteran does not assert anything to the contrary.

The Veteran's symptoms of radiculopathy in both lower extremities were moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The involvement was in the L4/L5/S1-S3 nerve roots (sciatic) and overall the indication was that the radiculopathy was "moderate" in severity.  There were no other neurologic abnormalities.

On review, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for either right or left lower extremity radiculopathy during the period at issue.  Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 20 percent rating is warranted for incomplete paralysis of the sciatic nerves of moderate severity, while a 40 percent rating is warranted for incomplete paralysis of the sciatic nerves that is moderately severe in nature.  In defining the distinction between the 20 and 40 percent rating, 38 C.F.R. § 4.124a provides that the rating should be either for the mild or at most the moderate degree is the involvement of the nerves is wholly sensory.  Here, there is no indication that the Veteran experiences symptomatology of incomplete paralysis any more severe than pain and numbness, both of which are sensory in nature.  Thus, the Board finds that at most the Veteran is entitled to the currently assigned 20 percent rating for both the right and left lower extremity radiculopathy.

In reaching these conclusions above, the Board considered the Veteran's reports of observable symptomatology and incorporated such in its evaluation of the Veteran's disability picture.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. 366 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial evaluation in excess of 10 percent for lumbosacral strain prior to May 30, 2016, and in excess of 20 percent from May 30, 2016, is denied.

A 10 percent initial evaluation for right knee strain with shin splints prior to May 30, 2016, is granted.

An evaluation in excess of 10 percent from May 30, 2016, for right knee strain is denied.

An initial evaluation in excess of 10 percent for right knee instability is denied.

An initial evaluation in excess of 20 percent for radiculopathy, left lower extremity, is denied.

An initial evaluation in excess of 20 percent for radiculopathy, right lower extremity, is denied.



______________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


